Citation Nr: 1722647	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  14-35 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Veterans Health Administration (VHA) 
 Central Office (CO)


THE ISSUE

Entitlement to an annual VA clothing allowance for the year 2014.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision issued by the Department of Veterans Affairs (VA), Medical Center in Little Rock, Arkansas.  


FINDING OF FACT

The Veteran has never asserted that he wears a prosthetic or orthopedic appliance for his service-connected bilateral pes planus that wears or tears on his clothing; shoes and shoe inserts are items that do not tend to tear and wear clothing; and he has never asserted that he uses a medication, prescribed for the treatment of a service-connected disability, which results in irreparable damage to his outer garments.  


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for the year 2014 have not been met.  38 U.S.C.A. § 1162, 5107 (West 2014); 38 C.F.R. § 3.810 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefore, to an annual clothing allowance as specified under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.

One annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

(1) A VA examination or a hospital or examination report from a facility specified in §3.326(b) establishes that the Veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in §3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or

(2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outer garments.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (a) (2016). 

The Veteran seeks entitlement to a VA clothing allowance in 2014 based on his service-connected bilateral pes planus and recurrent sebaceous cyst on the back of his neck.  He specifically listed a left foot brace as the type of appliance on which his application was based.  See VA Form 10-8678 dated March 2014.  He further adds that Dr. W.L.R. prescribed him a leg brace because he was putting too much pressure on his right hip and leg due to his flat feet.  Also, he wears shoe inserts, which he believes would be considered an appliance and uses Cordran Tape during outbreaks of his service-connected skin disability.  See April 2014 notice of disagreement.  

The Board notes the Veteran has never asserted that he wears a prosthetic or orthopedic appliance for his service-connected bilateral pes planus that wears or tears on his clothing, or even that wears and tears on his shoes; rather, the essence of the Veteran's claim is that he believes that he is entitled to a clothing allowance simply because the VA provided him with a leg brace and shoe inserts.  VA regulations make clear that a clothing allowance is payable when the use of an orthopedic appliance wears and tears on clothing.  Moreover, the Veterans Health Administration (VHA) Handbook specifically lists shoe inserts as examples of items that do not tend to tear and wear clothing.  See VHA Handbook 1173.15.  Also, while the Board acknowledges the Veteran's report that Dr. W.L.R. prescribed him a leg brace because he was putting too much pressure on his right hip and leg due to his flat feet, the Board finds the evidence of record reveals use of a brace was for reasons other than his service connected flat foot condition.  Indeed, a September 2013 record from Dr. W.L.R. notes he wrote a prescription for custom inserts due to his severe flat feet condition.  Later that month, a prosthetics request was initiated at the VA for shoe inserts and a foot brace.  The provisional diagnosis was diabetic neuropathy.  A January 2014 VA treatment record notes the Veteran was fitted with shoes, inserts, and an ankle brace.  The ankle brace was noted to assist with his dorsiflexion of his left foot and the inserts were issued to support his medial arches and provide a protective total contact fit.  

Finally, regarding the Cordran Tape, the Veteran has not claimed it has caused irreparable damage to his outer garments and there is no evidence in the record that such damage has occurred.  

Given the foregoing, the Board finds that entitlement to an annual clothing allowance for the year 2014 is not warranted.  As the preponderance of the evidence is against the above claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An annual VA clothing allowance for the year 2014 is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


